Judgment unanimously affirmed, with costs to plaintiffs. Memorandum: Following the remand of this case to Supreme Court, Ontario County (Antinelli v Toner, 74 AD2d 996), the Trial Judge made the following supplemental findings of fact: "That the starting of the payloader and backhoe engines as occurs in regular use causes noise sufficient to constitute a nuisance; that the revving of payloader and backhoe engines as occurs in regular use causes noise sufficient to constitute a nuisance; that the moving of the payloaders and backhoes, can and does include the starting and revving of the engines of that same machinery, in regular use, causes noise sufficient to constitute a nuisance.” Such findings, supported by the record, require affirmance of the judgment. (Resubmission —appeals from judgment of Ontario Supreme Court—injunction.) Present— Dillon, P. J., Hancock, Jr., Schnepp, Doerr and Moule, JJ.